Citation Nr: 0422409	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-18 042	)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for rash on the upper 
lip and nose.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1966 to December 
1974.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, denied the veteran service 
connection for a cervical spine disorder, rash on the upper 
lip and nose, and a bilateral hand disorder, proposed a 
finding of incompetency, granted the veteran service 
connection for post-traumatic stress disorder, and assigned 
that disability an initial 50 percent evaluation. 

The veteran appealed the RO's denial of all of the issues 
noted above.  However, in a rating decision dated January 
2003, the RO found the veteran to be competent, and during a 
hearing held at the RO before the Board in November 2003, the 
veteran withdrew his claim for service connection for a 
bilateral hand disorder.  The issues of whether the veteran 
is entitled to service connection for a bilateral hand 
disorder and whether he is incompetent are thus not now 
before the Board for appellate review.

In a Written Brief Presentation dated June 2004, the 
veteran's representative references the transcript of the 
November 2003 hearing and indicates that he is continuing the 
local representative's argument, set forth at the hearing, 
that the veteran is seeking the maximum benefit with regard 
to his post-traumatic stress disorder claim and a parallel 
claim for a total disability evaluation based on individual 
unemployability (TDIU).  The Board is unclear whether the 
representative intends the written transcript of the hearing 
testimony and/or his brief to constitute a notice of 
disagreement with the RO's February 2004 denial of the 
veteran's TDIU claim.  If so, the Board reminds the 
representative that such a disagreement must be filed with 
the RO.  See 38 C.F.R. § 20.300 (2003).

In the meantime, the claims now on appeal are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran and his representative if they are 
required to take further action with regard to these claims. 


REMAND

The veteran seeks service connection for a cervical spine 
disorder and rash on the upper lip and nose, and an initial 
evaluation in excess of 50 percent for post-traumatic stress 
disorder.  For the reasons that follow, additional action is 
necessary before the Board can decide these claims.

First, in November 2003, the veteran submitted additional, 
pertinent evidence to the Board in support of his appeal.  
The RO did not consider this evidence in the first instance 
and the veteran has not waived his right to have the RO do 
so.  On January 23, 2002, final rules were promulgated, 
which, in part, allowed the Board to consider additional 
evidence without having to refer the evidence to the RO for 
initial consideration, and without having to obtain an 
appellant's waiver.  See 67 Fed. Reg. 3,099, 3,103-104 (Jan. 
23, 2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
held that the provisions of 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration.  In light of this holding, on remand, 
the RO must ensure that the veteran is afforded due process 
by initially considering the previously noted evidence, a 
November 2003 report of magnetic resonance imaging and 
December 2002 written statements of the veteran's daughters, 
in support of the veteran's appeal. 

Second, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of all information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the VCAA by providing the veteran adequate 
notice and assistance regarding his claims.  

For instance, there is relevant evidence that is outstanding 
and needs to be secured.  In a written statement dated 
November 1991, Dennis D. Gregory, D.C., a private 
chiropractor, indicated that the veteran had received 
previous chiropractic treatment approximately five years 
prior to 1991, from T. W. Miller, D.C., in Iowa, Louisiana.  
He also indicated that the veteran had had several past 
injuries, including one in service when he fractured his T12 
vertebra, a subsequent injury to the left foot, and 
additional injuries in 1978.  Records of Dr. Miller's 
treatment, the 1978 injury, and post-injury treatment are not 
in the claims file.  Inasmuch as they might be pertinent to 
the veteran's claims, particularly, his cervical spine claim, 
the RO should endeavor to secure them on remand.  First, 
however, the RO should contact the veteran and obtain more 
detailed information regarding the 1978 injury so that 
records of the injury and any post-injury treatment may be 
secured.  

In a written statement received at the RO in February 1994, 
the veteran indicated that he had tried to obtain records of 
treatment at the VA Medical Center in Fayetteville, North 
Carolina, but personnel from that facility responded that the 
records had been transferred to a federal holding facility.  
During the November 2003 hearing, he clarified that he 
received this treatment from approximately 1975 to 1980, for 
his cervical spine and skin disorders.  See Tr. at 24-25, 29 
(Nov. 21, 2003).  Records of this treatment are not in the 
claims file.

In a written statement received at the RO in July 2002, 
Charles J. Monlezun, a private social worker, indicated that 
the veteran had been under his care for psychiatric 
complaints on referral from Kashinath Yadalam, M.D., a 
private psychiatrist, and had conducted forty-four 
psychotherapy sessions.  Records of these sessions are not in 
the claims file and should be secured.  

During the November 2003 hearing and in a Written Brief 
Presentation dated June 2004, the veteran and his 
representative mentioned other providers who had rendered, or 
were scheduled to render, treatment for the veteran's 
cervical spine and psychiatric disorders, and whose records 
had not yet been obtained in full.  These facilities include: 
the VA Medical Centers in Little Rock and Alexandria; a VA 
outpatient clinic in North Little Rock; Dr. Mulligan, a 
therapist; a regional hospital in Raleigh/Durham; and the 
Lake Charles Memorial Hospital.  See Tr. at 2-3, 10, 17-19, 
24-25; see also Brief at 2 (June 24, 2004).  The RO should 
secure these records on remand.

The claims file contains a transcript of a June 2003 hearing 
held before an Administrative Law Judge at the Social 
Security Administration (SSA).  The hearing was held for the 
purpose of obtaining evidence in support of the veteran's 
claim for SSA disability benefits.  Since then, the veteran 
has not indicated whether SSA awarded him such benefits, and 
if so, the disorders upon which SSA relied in doing so.  
Inasmuch as this information might be pertinent to the 
veteran's appeal before the Board, the RO should contact the 
veteran on remand and determine whether his claim before SSA 
is still pending, or has been decided.  If the veteran 
indicates that he is currently in receipt of disability 
benefits from SSA, the records on which SSA relied in 
awarding the veteran such benefits need to be secured.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations of the veteran's cervical spine and 
psychiatric disorder are necessary.  The RO must afford the 
veteran an examination of his cervical spine, during which an 
examiner can addresses the etiology of any cervical spine 
disorder shown to exist, because service medical records 
confirm that the veteran expressed neck complaints in service 
and post-service medical records confirm that the veteran 
currently has a cervical spine disorder.  To date, no medical 
professional has offered an opinion as to whether the current 
cervical spine disorder and the documented in-service neck 
complaints are related.  The RO must afford the veteran an 
examination of his post-traumatic stress disorder because he 
and his representative have asserted that, since the veteran 
underwent the last examination, that disorder has worsened.  

An examination of the veteran's rash on his lip and nose also 
might necessary if, after completing the aforementioned 
development, the RO receives medical evidence establishing 
that the veteran currently has such a rash.  In that case, 
the RO should afford the veteran an examination of his skin, 
during which an examiner can address the etiology of any lip 
and nose rash shown to exist.  Service medical records 
confirm that the veteran complained of such a rash in 
service.  

Third, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II), slip op. at 11, the Court held 
that the VCAA requires VA to provide notice, consistent with 
the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
§ 3.159(b), and Quartuccio, which informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  In 
this case, in a Written Brief Presentation dated June 2004, 
the veteran's representative argues that the RO never 
provided the veteran such notice.  See Brief at 4.  Given 
this argument, on remand, after all development is completed, 
the RO should ensure that the veteran is properly notified 
consistent with the provisions of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003).  

Fourth, since the veteran filed his appeal, he and his 
representative have contended that his cervical spine 
disorder might be due to his in-service accident, or 
alternatively, to his service-connected thoracic spine 
disability.  They have also argued that the service-connected 
thoracic spine disability is aggravating the veteran's 
cervical spine disability and that the rash on the veteran's 
lip and nose results from the veteran's in-service exposure 
to Agent Orange.  To date, the RO has not considered these 
contentions.  The RO should take the opportunity to do so on 
remand.

This case is REMANDED for the following:

1.  The RO should contact the veteran for 
the following purposes: 

a) to obtain more detailed 
information regarding the 1978 additional 
injuries referred to in Dr. Gregory's 
November 1991 letter, including the 
nature of, and circumstances surrounding, 
the injuries, the names and addresses of 
all medical providers who rendered 
treatment in response to the injuries, 
and the dates the treatment was rendered;  

b) to identify the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disabilities at 
issue in this appeal since the veteran's 
period of active duty and whose records 
are not already in the claims file (The RO 
should specifically seek information on 
the providers identified in various 
written statements and during the November 
2003 hearing, including T. W. Miller, 
D.C., in Iowa, Louisiana; the VA Medical 
Center in Fayetteville, North Carolina, 
dated from 1975 to 1980; Charles J. 
Monlezun, the private social worker; the 
VA Medical Centers in Little Rock and 
Alexandria; the VA outpatient clinic in 
North Little Rock; Dr. Mulligan, the 
therapist; the regional hospital in 
Raleigh/Durham; and the Lake Charles 
Memorial Hospital.); and 

c) to determine whether SSA has 
awarded the veteran disability benefits, 
and if so, based on what disability(ies), 
or whether the veteran's claim for such 
benefits is still pending. 

2.  After obtaining any necessary 
authorization, the RO should request, 
obtain and associate with the claims file 
the actual clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records or evaluation reports 
from all medical providers identified.  
If any records are unavailable, the RO 
should note this fact in writing in the 
record.

3.  If the veteran indicates that SSA 
awarded him disability benefits based 
primarily or in part on a disability at 
issue in this appeal, the RO should 
contact SSA and request the records upon 
which it relied in awarding the veteran 
such benefits.  The RO should then 
associate those records with the 
veteran's claims file.  If the veteran 
indicates that his claim is still 
pending, or that SSA did not award him 
such benefits, the RO should note this 
fact in writing in the record.  

4.  The RO should then afford the veteran 
a VA examination of his cervical spine.  
The RO should forward the claims file to 
the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any cervical spine 
disorder shown to exist; 

b) opine whether it is at least as 
likely as not related to the 
veteran's period of active service, 
including the documented accident 
and/or in-service neck complaints; 

c) opine whether it is at least as 
likely as not that any cervical 
spine disorder shown to exist is 
caused or aggravated by the 
veteran's service-connected thoracic 
spine disability; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

5.  The RO should also afford the veteran 
a VA examination of his service-connected 
post-traumatic stress disorder.  The RO 
should notify the veteran that if he does 
not attend the scheduled examination, his 
failure to do so might adversely affect 
his claim for a higher initial 
evaluation.  The purpose of this 
examination is to determine the nature 
and severity of the symptoms of the 
veteran's post-traumatic stress disorder.  
VA should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:  

a) describe the nature and severity 
of all symptoms of the veteran's 
post-traumatic stress disorder; 

b) indicate whether the veteran has 
occupational and social impairment 
due solely to symptoms of his post-
traumatic stress disorder, and if 
so, quantify the extent of that 
impairment (partial versus total);  

c) explain the impairment in terms 
of how it affects the veteran's 
work, school, family relations, 
judgment, thinking and mood, and 
identify all of the symptoms that 
are causing this impairment; 

d) provide detailed rationale, with 
specific references to the record, 
for his opinion.  

6.  If, after the above development is 
completed, the RO receives medical 
evidence establishing that the veteran 
has a rash on his lip and/or nose, the RO 
should then afford the veteran a VA skin 
examination.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any lip or nose rash 
shown to exist; 

b) opine whether it is at least as 
likely as not related to the 
veteran's period of active service, 
including the documented in-service 
complaints of a rash; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

7.  The RO should then review the 
examination reports to ensure that they 
comply with the previous instructions.  
If any report is deficient in any regard, 
the RO should undertake the requisite 
corrective action.  

8.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran and his representative to provide 
any evidence in their possession that 
pertains to the claims on appeal.  The RO 
should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all evidence identified.

9.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record, including that 
which was submitted to the RO in November 
2003.  In so doing, the RO should 
consider whether the veteran's cervical 
spine disorder is secondary to his 
service-connected thoracic spine 
disability, whether the service-connected 
thoracic spine disability is aggravating 
the cervical spine disorder, and whether 
any rash on the lip and nose is secondary 
to in-service Agent Orange exposure.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


